Citation Nr: 1419298	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to January 1970. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans' Affairs (VA).  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 30 percent for PTSD. In his February 2010 substantive appeal, the Veteran noted that he attends therapy once a month at the VA Medical Center as a result of his continued PTSD symptoms, which include depression, sleep impairment, avoidance of crowds, hypervigilance, and experiencing feelings of numbness and anger.  In his August 2009 claim for VA compensation benefits, the Veteran reported that he first sought treatment for PTSD in approximately April 2009.

In the most recent March 2014 supplemental statement of the case, it was noted that treatment record from the Vineland VA Medical Center (VAMC) from October 24, 2008 to March 10, 2014 were considered in evaluating the Veteran's PTSD disability rating.  In contrast, the current record, including the paperless, electronic file, contains VA treatment records from March 2009 to January 2010, but no later.  Given the Veteran's statements regarding continued monthly treatment for PTSD at a VA facility since April 2009, the Board finds that the RO/AMC must obtain all outstanding, pertinent treatment records from the Vineland VAMC dated since January 2010.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran reported in April 2009 that he received Social Security Administration  (SSA) benefits.  It is unclear whether these are disability benefits related to the claim for PTSD.  Therefore, a search for the complete file from the SSA should be undertaken. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).

Further, the Veteran was afforded a VA examination in November 2013 to assist in determining the current severity of his PTSD disability; however, the Board finds the examination report to be inadequate for VA rating purposes.  Significantly, the November 2013 VA examiner noted that only the Veteran's electronic records were reviewed.  As noted above, the Veteran's complete VA treatment records have not been obtained and associated with the claims file and it is unclear if these records, which specifically address the Veteran's PTSD disability, were available to the examiner in connection with the November 2013 VA evaluation.  For these reasons, the Board finds that a new VA examination should be obtained on remand, which includes a complete review of the claims file and a mental status examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Vineland VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 2010.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO/AMC should obtain a copy of any decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records and proper notification under 38 C.F.R. § 3.159(e)  should be provided to the Veteran.

3.  After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD disability.  The claims file (to include the Virtual VA electronic claims file) and a copy of this Remand should be provided to the examiner and reviewed in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination in accordance with VA rating criteria, and assign a Global Assessment of Functioning (GAF) score.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



